Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 10-2518

                           VICTOR BALTAZAR,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                    Souter,* Associate Justice,
                     and Stahl, Circuit Judge.



     Saher J. Macarius and Audrey Botros, on brief for petitioner.
     Ada E. Bosque, Senior Litigation Counsel, Office of
Immigration Litigation, U.S. Department of Justice, Tony West,
Assistant Attorney General, Civil Division, and William C. Peachey,
Assistant Director, Office of Immigration Litigation, on brief for
respondent.



                           February 24, 2012




     *
       The Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          LYNCH, Chief Judge.         Victor Baltazar is a native and

citizen of Guatemala, who entered the United States in January 1993

and overstayed his visa.        In response to a September 14, 2004

Notice to Appear, Baltazar conceded removability and requested

relief from removal in the form of asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

          Baltazar's hearing on the merits took place before the

Immigration Judge (IJ) on February 5, 2009.             Baltazar testified

that he had been a member of the Civil Defense Patrol (the Patrol)

in Guatemala.      Joining the Patrol was mandatory, and groups of

members had to patrol during the night, looking for guerillas.            On

one occasion, guerillas found his patrol group, and asked what the

group was doing.    The group responded that they were afraid of the

guerillas, and the guerillas "told [them] to go home, go to sleep."

          Baltazar also testified about three other incidents not

involving him.    Baltazar's cousin, who was a member of the Patrol,

disappeared,    along   with   the   cousin's   wife.      A   neighbor   of

Baltazar's who was in the Patrol disappeared as well.              Baltazar

testified that the guerillas killed another neighbor of his, who

was in the Patrol, and left a note saying that this was what

happened to people who "snitched" on the guerillas.

          Baltazar ultimately left his village for the capital,

Guatemala City, because there was a knock on his door one night by

unidentified    individuals    who Baltazar     thought   were   guerillas.


                                     -2-
Baltazar was sleeping at the time, and left out the back door after

hearing the knocking.          While in Guatemala City, some men came

looking for Baltazar, but Baltazar's wife did not recognize the

men, and they did not explain why they were looking for him.

Baltazar also testified that he was a member of a cooperative that

provided medical services, and that most of the cooperative's

members he knew had been killed.1          After Baltazar left Guatemala

for the United States, he learned from his wife that some men had

approached his daughter, asking where he was.

              The IJ found that while there were "significant problems"

with Baltazar's testimony, and he was "easily confused, and did not

remember dates or names," Baltazar nevertheless "testified credibly

and to the best of his ability."           The IJ found that Baltazar did

not establish that he was subject to past persecution, as he was

never physically harmed or directly threatened, and had "minimal,

if any," contact with the guerrillas.           The knock on the door during

the night and the unidentified individuals searching for Baltazar

were       insufficient   to   establish   past     persecution,   as    these

individuals were unidentified, and the reason they were looking for

Baltazar was not explained.        The IJ rejected Baltazar's claim that

Baltazar feared persecution based on his political opinion, as he

had not expressed his political opinion.            The IJ also found that



       1
        Baltazar makes no claim            of   persecution   based     on   his
membership in this cooperative.

                                     -3-
Baltazar     did     not    establish    a     well-founded    fear    of     future

persecution.       Indeed, the 1996 peace accords in Guatemala removed

the guerillas as a basis for fearing persecution.                 This meant he

also failed to establish eligibility for withholding of removal.

The IJ also rejected the CAT claim.

           Baltazar appealed to the Board of Immigration Appeals

(BIA), which found no error and dismissed the appeal.                        The BIA

upheld the IJ's finding that Baltazar had not established past

persecution, as well as the finding that Baltazar had not met his

burden of proving a well-founded fear of persecution.                       The BIA

found that Baltazar had not provided any evidence that he was or

would be singled out for persecution by the guerillas.                       The BIA

also agreed with the IJ that conditions in Guatemala had changed as

a result of the peace accords.                 Finally, the BIA rejected the

finding, made by the IJ, that the Patrol was a particular social

group as defined by the relevant case law.                The BIA found that the

Patrol was not sufficiently particular and lacked sufficient social

visibility to constitute a "particular social group."                       The BIA

affirmed the IJ's findings denying withholding of removal and the

CAT claim.

           The standards for judicial review and asylum are well

established        and     need   not   be     repeated   here.       See,     e.g.,

McKenzie–Francisco v. Holder, 662 F.3d 584, 586 (1st Cir. 2011);

Morgan v. Holder, 634 F.3d 53, 57-58 (1st Cir. 2011); Nako v.


                                         -4-
Holder, 611 F.3d 45, 48-49 (1st Cir. 2010); Lopez Perez v. Holder,

587 F.3d 456, 460-61 (1st Cir. 2009); López-Castro v. Holder, 577

F.3d 49, 52 (1st Cir. 2009); Palma-Mazariegos v. Gonzales, 428 F.3d

30, 34-35 (1st Cir. 2005).

          Baltazar claims he was subject to past persecution and

has a well-founded fear of future persecution due to (1) his

political opinion and (2) his former membership in the Patrol,

which he contends is a particular social group within the meaning

of the statute.

          The IJ properly found that Baltazar failed to establish

any political opinion that could serve as the basis for an asylum

claim, given that none of Baltazar's testimony articulated any

political opinion.

          The IJ and BIA did not err in finding that Baltazar

failed to establish past persecution on account of his membership

in the Patrol.    None of Baltazar's testimony established that he

was harmed or directly threatened by Guatemalan guerillas at all,

much less on account of a statutorily protected ground.   On the one

occasion where Baltazar directly interacted with guerillas, they

simply told him to go home.     The fact that unknown individuals

knocked at Baltazar's door, and on two other occasions sought him

out, does not establish that Baltazar was threatened on account of

a statutorily protected ground. See Vilela v. Holder, 620 F.3d 25,

29 (1st Cir. 2010) (the IJ and BIA are free to reject "speculation"


                                -5-
that a particular group of individuals was behind particular

events).    The disappearance of Baltazar's cousin and neighbor are

insufficient     to   establish   past      persecution   on   a   statutorily

protected ground, given that the record contains no information

about why they disappeared.          See Reyes Beteta v. Holder, 406 F.

App'x 496, 498-99 (1st Cir. 2011).           Finally, Baltazar's testimony

about the killing of the neighbor who "snitched" did not require a

finding of past persecution.

            Baltazar similarly failed to meet his burden of proving

a well-founded fear of future persecution based on his Patrol

membership, given that the only testimony supporting such a fear

was that unidentified men on two occasions came looking for him,

for unspecified reasons.          Moreover, while the State Department

country report on Guatemala on which Baltazar relies documents

general levels of violence in the country, it does not state that

former Patrol members are targeted, or that any guerillas remain

active,    and   thus   does   not    support    a   well-founded     fear   of

persecution.     See Lopez Perez, 587 F.3d at 461.        Those reports also

make clear that Guatemala's civil war ended in 1996, which supports

the IJ and BIA's conclusion that even if it were once reasonable

for Baltazar to fear persecution by the guerillas, such a threat no

longer exists, at least in the absence of specific evidence to the

contrary.    Cf. Palma-Mazariegos, 428 F.3d at 36.




                                      -6-
           Finally, even if Baltazar had a well-founded fear of

persecution on account of a statutorily protected ground, and he

does not, there is no connection between such a fear and the

government, as the IJ found.   This alone defeats Baltazar's asylum

claim.   See López-Castro, 577 F.3d at 55.

           Because Baltazar did not meet his burden of proving a

well-founded fear of persecution,2 his asylum claim fails, and he

necessary failed to meet the higher burden required for withholding

of removal.   Pheng v. Holder, 640 F.3d 43, 48 (1st Cir. 2011).

           The IJ and BIA also properly found that Baltazar had not

established that it was more likely than not he would be tortured

upon return to Guatemala, and so rejected the CAT claim.     See 8

C.F.R. § 1208.16(c)(2).

           We deny the petition for review.




     2
        We need not address the BIA's conclusion that even were
such persecution established, membership in the Patrol is not a
"particular social group" within the meaning of the statute. See
Recinos-Castillo v. Holder, 444 F. App'x 459, 462-63 (1st Cir.
2011) (explaining that precedent "leave[s] open the possibility
that a status as a former civil patrol member . . . could
potentially give rise to asylum eligibility" on account of
membership in a particular social group or political opinion).
This is because, even assuming the Patrol is such a group, Baltazar
has failed to establish a well-founded fear of persecution on
account of his former membership in the Patrol, as explained above.

                                -7-